Citation Nr: 0533500	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  93-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post fracture of the distal right radius 
(major) (right wrist disability).

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.

3.  Entitlement to an increased rating for residuals of a 
right shoulder separation (right shoulder disability), 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In March 1991, the RO granted service- connection for the 
residuals of right shoulder separation (major) and recurrent 
lumbosacral strain and assigned noncompensable evaluations 
for each disability.  

The veteran then testified at a personal hearing held in 
November 1992 at the RO and at a personal hearing held in 
January 1994 before a member of the Board (now Veterans Law 
Judge).

The case was then remanded to the RO for further development 
in June 1995.  A rating action was issued in October 1995, 
which continued to deny the benefit sought.  

In September 1996, the Board issued a decision which granted 
service connection for residuals of right hand/wrist trauma 
(major) and a 10 percent disability evaluation for the 
veteran's service-connected lumbosacral strain residuals.

In a December 1996 rating decision implementing the September 
1996 Board decision, the evaluation for residuals of 
lumbosacral strain was increased to 10 percent and service-
connection was granted for residuals of right hand/wrist 
trauma (major) and assigned a noncompensable evaluation, 
effective in December 1990.  

In June 1998, a Joint Motion for Remand was filed with the 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims (Court)), which requested that 
the issue of entitlement to a compensable evaluation for the 
lumbosacral strain residuals be remanded for additional 
development.  Later that month, the Court issued an order 
which vacated that portion of the Board's September 1996 
decision which denied an increased evaluation in excess of 10 
percent for the residuals of the lumbosacral strain, and 
remanded the case to the Board for readjudication consistent 
with its order. 

In November 1998, the case was again before the Board, at 
which time it was remanded to the RO to afford the veteran an 
orthopedic back examination.

The Decision Review Officer (DRO) increased the evaluation 
for status post fracture of the distal right radius (major) 
to 10 percent in March 2000.

In November 1999, the veteran filed a claim for an increased 
rating for his right shoulder disability.  In an April 2000 
rating action, the RO increased the right shoulder disability 
rating to 10 percent, effective in November 1999.  

In July 2001, the Board continued the assigned evaluations 
for the right wrist and lumbar disabilities.  The claim was 
again appealed to the Court, and the Board's decision was 
again vacated and remanded in accordance with a Joint Motion 
for Remand in August 2002.  

In April 2003, the Board continued the 10 percent evaluation.  
The claim was again appealed to the Court, and the Board's 
decision was again vacated and remanded pursuant to a Joint 
Motion for Remand dated in February 2004.

The case was remanded in June 2004 and has been returned to 
the Board for review.

During the appeal periods, the RO granted increased ratings 
for the service-connected lumbar spine disability, right 
wrist disability, and right shoulder disability.  Even though 
the RO increased the schedular ratings for the veteran's 
disabilities during the appeal, the issue of entitlement to 
higher ratings remains on appeal, as the maximum benefit has 
not been awarded and veteran has not indicated his desire to 
withdraw these issues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

At the VA examination in August 2003, the examiner diagnosed 
right carpal tunnel syndrome.  In commenting on right carpal 
tunnel syndrome, the examiner indicated that this was likely 
as not due to the service-connected right shoulder 
disability.  The Board construes this as an informal claim 
for service connection.  This is referred to the RO for 
appropriate consideration.  

The Board member who heard the 1994 testimony has retired.  
The veteran was offered another hearing, but in the absence 
of a reply, he is deemed to have declined.


FINDINGS OF FACT

1.  The right wrist disability is manifested by some 
limitation of motion with pain on movement without evidence 
of ankylosis.

2.  Residuals of lumbosacral strain are manifested by 
complaints of pain and slight limitation of motion with 90-95 
degrees of flexion and no neurological symptomatology, 
without evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
reversed lordosis, or abnormal kyphosis.

3.  The service-connected right shoulder disability was 
primarily manifested by complaints of joint pain with 
shoulder flexion and abduction to 180 degrees, without muscle 
atrophy, swelling, or evidence of nonunion with loose 
movement.   




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the right wrist disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010 and 5215 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5295, 5293, (2001) and 
effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243, effective September 26, 2003.

3.  The criteria for a disability evaluation in excess of 10 
percent for the right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. 

A VCAA-compliant letter was sent to the appellant in August 
2004.  He was notified of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence he was expected to provide.  He was encouraged 
to submit evidence pertaining to each claim, and was asked to 
submit any evidence in his possession that pertains to the 
claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In a May 2005 
supplemental statement of the case, the RO readjudicated the 
claims based on all the evidence, without "taint" from 
prior adjudications.  Therefore, the Board finds no prejudice 
in the fact that the initial RO denial pre-dated VCAA-
compliant notice.  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
Further, the RO has scheduled the veteran for examination.  
In this case, the examinations to which the veteran failed to 
report (November and December 2004) were scheduled in 
connection with his appeal from the original rating granting 
service connection.  Based on his lack of response and the 
failed attempt to provide him additional examinations, the 
Board will decide his appeal based on the evidence of record.  
38 C.F.R. § 3.655.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

General criteria for increased rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In addition, regulations provided that the rating for an 
orthopedic disorder should reflect any functional limitation 
which is due to pain which is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part, which becomes painful on 
use must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  The Court held 
that a diagnostic code based on limitation of motion of a 
joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 
4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet.  
App. 202, 206 (1995). 

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence (e.g., testimony and VA examinations) shows that the 
veteran is right-handed.  Consequently, for rating purposes, 
the right extremity is the dominant extremity.

The veteran appealed the initial assignment of the 
evaluations for the service-connected lumbar spine disability 
and right wrist disability.  Consequently, the Board has 
considered the appropriateness of "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Entitlement to the assignment of a higher evaluation for the 
right hand/wrist disability

A review of the service medical records revealed that the 
veteran injured his hand in July 1988.  He suffered a trauma 
to the right hand and wrist.  The objective examination was 
positive for snuffbox tenderness and swelling on the dorsal 
aspect.  An X-ray was within normal limits.  He was placed in 
a short arm thumb spica cast.  A decrease in motion and 
strength due to pain was noted.  In August 1988, it was noted 
that he had full range of motion and was neurovascularly 
intact.  The assessment was healing right hand trauma, no 
fracture.  In March 1989, the pain in the hand, which had 
resolved, redeveloped after moving some furniture.  The right 
wrist displayed full range of motion and positive snuffbox 
tenderness.  There was no edema or erythema and he was 
neurovascularly intact.  An X-ray revealed no navicular 
fracture.  The assessment was rule out navicular fracture 
versus wrist sprain.  A bone scan showed possible 
immobilization osteoporosis and possible reflex dystrophy.  
The May 1989 separation examination referred to his 
complaints of chronic right wrist pain.

A private outpatient treatment record from November 1989 
revealed that the veteran's right hand was mildly impaired by 
right wrist pain.  There was also some numbness in the right 
thumb.  

The veteran was then examined by VA in January 1991.  He 
stated that he had occasional minimal pain.  Upon objective 
examination, there was pain on palpation of the medial aspect 
of the right wrist.  There was no pain on motion.  Dorsal 
flexion was to 75 degrees; ulnar flexion was to 70 degrees; 
ulnar deviation was to 20 degrees (demonstrating minimal 
limitation); and radial elevation was to 35 degrees.  The 
diagnosis was fracture of the right wrist by history.  

A VA outpatient treatment record from October 1991 revealed 
that he re-injured his hand in a fight.

In November 1992, the veteran testified at a personal 
hearing.  He indicated that he had pain at the base of the 
thumb and the wrist.  He said that he would experience pain 
if he used the right hand too much.  The hand would throb at 
rest and be painful upon ulnar and radial motion.  

He testified at a personal hearing before the Board in 
January 1994.  He stated that he had constant pain in the 
right hand and that he found writing difficult. 

The Board in September 1996 granted service connection for 
the right wrist disability.  The RO granted a noncompensable 
evaluation, effective in December 1990.

The VA examined the veteran in December 1999.  The veteran 
pointed to an area along the distal radius base of the thumb, 
the right wrist, as the area where tenderness developed.  
Dorsiflexion of the wrist was from 0 to 80 degrees active and 
passively.  Flexion was from 0 to 60 degrees.  Ulna and 
radial deviation was from 0 to 45 degrees.  Finkelstein's 
test was negative.  The veteran's 2-point discrimination in 
the median and ulna nerve distribution was less than 7 
millimeters.  He reported qualitative differences between the 
median and ulna distributions with the median distribution of 
the left hand and feeling subjectively lighter.  Strength, 
dorsiflexion, palmar flexion, ulna, and radial deviation were 
normal.

The December 1999 X-ray revealed a healed fracture of the 
distal radius with reasonably good alignment and there was 
mild sclerosis along the radial surface of the radial 
scaphoid lunate joint consistent with mild degenerative 
changes.  The assessment was traumatic fracture of the distal 
right radius.  The veteran had subsequently developed mild 
degenerative arthritis in this area.  He was left with mild 
to moderate persistent wrist discomfort and during flare-ups 
the pain caused him to avoid motion which required ulna 
deviation, flexion or wrist extension.

A VA examination was conducted in August 2003.  The veteran 
reported his medical history and symptoms.  He complained of 
weakness, stiffness, and numbness in his thumb, index, and 
middle fingers of the right hand.  He complained more of 
paresthesia in his three fingers.  On examination, there were 
no obvious abnormalities noted.  There was no pain on 
palpation.  He had paresthesias and pain with the Phalen's 
test.  There was questionable Tinel's sign.  He seemed to 
have increased paresthesia with carpal compression.  On grip 
strength testing, there was decreased strength on the right 
compared with the left hand.  There was some decreased 
sensation to pinprick and light touch to the right index 
finger compared to the other fingers.  Otherwise, he was 
neurovascularly normal in the right extremity.  The range of 
motions were 0-70 degrees of dorsiflexion (normal being 0-
70), 0-80 degrees of palmar flexion (normal being 0-80), 0-20 
degrees of radial deviation (normal being 0-20), and 0-45 
degrees of ulnar deviation (normal being 0-45).  He had full 
range of motion in all fingers, as well as in flexion, 
extension, abduction, and adduction in all joints of the 
hands.  His grip strength on the right was approximately 4+/5 
and on the left it was 5/5.  The examiner recommended 
electromyograph (EMG) to rule out any type of medial nerve 
involvement or carpal tunnel type syndrome.   

According to the applicable criteria, a 10 percent evaluation 
is warranted for palmar flexion limited in line with the 
forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  A 20 percent evaluation 
requires favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

In this case, the veteran is rated at the maximum schedular 
level under Diagnostic Code 5215, 10 percent, and he is not 
entitled to a higher rating under that code.  Furthermore, 
after review of the rating schedule, the Board finds no other 
diagnostic code that authorizes a disability rating in excess 
of 10 percent for the veteran's right wrist disability.  

While Diagnostic Code 5214 allows for a higher disability 
evaluation, it pertains to ankylosis of the wrist. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  The medical evidence of 
record does not show the presence of ankylosis, as would be 
required to justify a 20 percent disability evaluation under 
Diagnostic Code 5214.  The veteran's current 10 percent 
disability evaluation is determined to be adequate to 
compensate him for his slightly limited motion and complaints 
of pain.  Therefore, it is found that an evaluation in excess 
of 10 percent for the service-connected right wrist 
disability is not warranted.

The Board has considered the application of 38 C.F.R. §§ Part 
4, 4.45, 4.59 and DeLuca in this case.  However, an increased 
rating is not warranted on the basis of these regulations.  
The evidence of record shows that the primary symptoms of the 
veteran's right wrist disability are pain on motion and some 
limitation of motion.  For these symptoms, the veteran is 
currently in receipt of a 10 percent evaluation.  The medical 
evidence does not show swelling, deformity, or atrophy, and 
the Board concludes that the pain does not cause such 
additional functional limitation as to approach ankylosis.  
For these reasons, a higher evaluation is not warranted based 
on 38 C.F.R. §§ 4.40, 4.45, or 4.59.

Moreover, the Board considered 38 C.F.R. § 3.321(b)(1); 
however, the veteran's disability picture was not so 
exceptional or unusual as to make the application of regular 
schedular standards impractical.  The veteran did not require 
frequent periods of hospitalization for this disability.  
Moreover, it is not shown that this disability interfered 
significantly with his employment.  The description of his 
symptoms does not show a disability picture that is 
exceptional or unusual.  Consequently, the Board concludes 
that the record does not require referral of this case for an 
extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected right wrist 
disability.

Entitlement to the assignment of a higher evaluation for 
lumbosacral strain

A review of the service medical records indicates that the 
veteran was seen in December 1976 after straining his low 
back.  In January 1987, he was again seen for complaints of 
low back pain.  He displayed spasms and marked tenderness.  
He had decreased range of motion and negative straight leg 
raises.  On January 20, 1988, the objective examination noted 
that he walked with a stiffly erect gait.  Flexion revealed 
moderate spasm, and straight leg raises were positive at 90 
degrees.  The assessment was acute lumbosacral strain.  On 
the 22nd, his back was still tender in the right L5-S1 
region.  The assessment was again acute low back strain.  On 
the 25th, he displayed full range of motion with residual 
right paravertebral muscle spasm.  There were no gross 
deformities and the straight leg raises were negative.  The 
assessment was resolving strain.  By the 28th, his condition 
was noted to have returned to the status quo, with decreased 
spasms and negative straight leg raises.  During the May 1989 
separation examination, he continued to report experiencing 
chronic low back pain.
 
A November 1989 outpatient treatment record noted that the 
veteran was mildly impaired by low back pain.  He displayed 
mild pain and tenderness over the left sacroiliac joint.  The 
objective examination noted full range of motion with 
tenderness.
 
The VA examined the veteran in January 1991.  He stated that 
he experienced recurrent back pain, without radiation, that 
was worse on standing.  He could walk on his toes and heels 
and the straight leg-raising test was negative.  Patellar 
reflexes were normal.  Lumbar flexion was 95 degrees, 
extension was 35 degrees, lateral flexion was 35 degrees, and 
rotation was 35 degrees.  The veteran complained of pain on 
extension but had no pain on percussion of his lumbar spine.  
The diagnosis was lumbar syndrome.
 
The record contains VA outpatient records that date between 
October 1991 and April 1992 which show that the veteran was 
seen on occasion for chronic low back pain.  In March 1992, 
his back examination was normal and straight leg raising was 
negative.  The lumbar spine X-ray was interpreted as showing 
slight lumbar scoliosis with curvature to the right with no 
other bony abnormality demonstrated.  The assessment was 
chronic low back pain.  In April 1992, the assessment was low 
back pain with mild scoliosis.
 
At hearings in November 1992 and in January 1994, the veteran 
reported his service and medical histories.  He also noted 
his low back symptoms which included pain.  He stated that he 
had low back pain in the center of his back.  This was 
worsened by prolonged sitting, standing or bending.

The VA examined the veteran in June 1999.  He complained of 
constant low back pain, however, he was able to do his usual 
daily activities of life without heavy lifting.  The veteran 
described his pain as 3 on a scale of 10.  Neurologically he 
was intact and his X-rays were entirely unremarkable.  The 
veteran had 90 degrees of lumbar flexion (normal was between 
80-100 degrees) and extension was about 35 degrees (normal 
was between 30-40 degrees).  Lateral bending was 35 degrees 
to either side (normal was 30-40 degrees).  His gait was 
normal and he was easily able to do heel-to-toe walk.  Bulk 
muscle tone and bulk were normal.  The veteran's strength in 
the lower extremities was normal throughout the musculatures 
including iliopsoas, quadriceps, knee extensors, flexors, 
dorsiflexor, plantar flexors and extensors hallucis longus 
bilaterally.  Light touch and pinprick were normal in all 
dermatomes.  Deep tendon reflexes were normal bilaterally 
with downgoing toes.  Straight leg raise was negative.  There 
was no tenderness to palpation over the back.  Lumbar X-rays 
were unremarkable except very mild arthritis at L5-S1 facet 
joints.  The disc heights were preserved and there was no 
osseous abnormality or subluxation.  The diagnosis was 
mechanical low back pain.

The examiner opined that there was no significant functional 
disability secondary to pain, and in his opinion there was no 
evidence of weakened movement, incoordination, excessive 
fatigability or limitation of functional ability or loss of 
range of motion as evidenced by this examination.  There was 
no muscle spasm on any part of the examination or range of 
motion.  The veteran did not have scoliosis.  Heavy lifting 
would be anything more than 15 pounds and pain may increase 
with lifting above 15 pounds but would not directly change 
the range of motion.  The veteran had not had a flare-up in 
recent years.  The examiner stated that the veteran may have 
mild mechanical low back pain and for that he needed to do 
some swimming and back stretch exercises, but no heavy 
lifting and take his muscle relaxers or anti-inflammatory.

The record contains VA outpatient records that date between 
1997 and 2005.  The veteran continued to report chronic back 
pain.  He was prescribed Soma and advised to take Motrin for 
his symptoms.  

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5295 is now 
Diagnostic Code 5237).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to September 30, 2002).

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotations are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

As noted above, the low back disability was rated by the RO 
as 10 percent disabling, for characteristic pain on motion 
under Diagnostic Code 5295.  Prior to the revisions, a 20 
percent rating was warranted for lumbosacral strain where 
there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  Also under Diagnostic Code 5292 moderate 
limitation of motion warranted an evaluation of 20 percent.  

The veteran reported multiple complaints, including constant 
pain.  The evidence clearly shows that he suffers from 
characteristic pain on motion.  The 1991 VA examination 
demonstrated that he experienced pain upon extension; he also 
indicated during his January 1994 that bending made his low 
back pain worse. Therefore, it would appear that entitlement 
to a 10 percent disability evaluation, which requires 
characteristic pain on motion, has been established in this 
case.

However, the Board points out that nowhere is it indicated 
that the veteran had unilateral loss of lateral spine motion 
that would be required by Diagnostic Code 5295 for a higher 
evaluation.  The VA examination reports failed to show any 
evidence of muscle spasm or loss of lateral spine motion in 
any anatomical position.

Furthermore, the medical records show that the veteran's 
lumbar spine motion was decreased to 90-95 degrees of 
flexion.  However, the evidence concerning the level of the 
veteran's back disability does not support the assignment of 
a higher disability evaluation.  The reported findings 
approximate no more than slight limitation of motion.  The 
Board considered that there was evidence of scoliosis in 
1992.  Scoliosis is "a lateral curvature of the spine."  
Guetti v. Derwinski, 3 Vet. App. 94, 95 (1992).  
Significantly, however, there has been no evidence of 
scoliosis since then.  The June 1999 VA examiner stated that 
there was no muscle spasm on any part of the examination or 
range of motion.  Moreover, the medical evidence does not 
show swelling, deformity, or atrophy.  In June 1999, bulk 
muscle tone was normal and the veteran's strength in the 
lower extremities was normal throughout the musculatures 
bilaterally.  

Still further, the pain on use of his back which the veteran 
described to examiners was, the Board finds, adequately and 
appropriately compensated at the 10 percent level and did not 
warrant an evaluation in excess of 10 percent under 38 C.F.R. 
§§ 4.40, 4.45, or DeLuca, supra.  As noted the veteran did 
not report any specific weakness, stiffness, fatigability, or 
lack of endurance.  The June 1999 VA examiner stated that 
there was no significant functional disability secondary to 
pain, and in his opinion there was no evidence of weakened 
movement, incoordination, excessive fatigability or 
limitation of functional ability or loss of range of motion 
as evidenced by this examination.  The complaints and 
findings recorded during this period are consistent with not 
more than slight limitation of motion.  Therefore, the Board 
does not find that a higher evaluation is warranted under the 
old regulations.  

In regard to the new regulations, the Board does not find 
that the veteran's lumbosacral strain exceeds the 10 percent 
when rated under the new Diagnostic Code 5237.  A 20 percent 
rating requires limitation of forward flexion of the 
thoracolumbar greater than 30 degrees but not greater than 60 
degrees or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees.  The veteran's forward 
flexion during this time period varied from 90 to 95 degrees.  
Therefore a higher rating is not warranted based on range of 
motion.  

In regard to muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, as noted, 
scoliosis was reported in 1992.  However, subsequent X-rays 
have not revealed any evidence of scoliosis.  Moreover, while 
there was evidence of muscle spasm during service, there has 
been no evidence of muscle spasm since then.  Certainly there 
has been no evidence of scoliosis since the new regulations 
went into effect.  The Board attempted to re-examine the 
veteran on several occasions in 2004 but the veteran failed 
to report.  The VA outpatient record dated in January 2005 
relates that the veteran was examined for neck and right hand 
complaints.  At that time, it was noted that his posture was 
erect and his gait was steady.  Furthermore, there has never 
been any evidence of reversed lordosis, or abnormal kyphosis.  
So entitlement to an evaluation in excess of 10 percent for 
his lumbosacral spine disability under Diagnostic Code 5237 
is not warranted.  

The Board has considered the possibility of a rating in 
excess of 10 percent under other potentially applicable 
diagnostic codes including those that take in consideration 
ankylosis and intervertebral disc syndrome.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
evidence of these manifestations.  

The veteran's representative in correspondence dated in April 
2001 claimed an additional 10 percent rating pursuant to 
Diagnostic Code 5003-5292.  The Board notes that the veteran 
cannot be assigned separate ratings under Diagnostic Codes 
5292 and 5295.  He cannot be compensated twice for the same 
symptomatology, so one rating is appropriate.  38 C.F.R. § 
4.14.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  

Entitlement to an increased rating for the residuals of a 
right shoulder separation

Service medical records relate that the veteran was engaged 
in a fight when he sustained a Grade I separation in August 
1978.  He was issued a sling and prescribed ice.  

VA examination in January 1991 shows that the veteran 
reported minimal and occasional pain across the right 
acromioclavicular (AC) joint.  He was able to flex the right 
shoulder 0-160 degrees.  There was 0-155 degrees of abduction 
and extension was 35 degrees.  There was no pain on motion.  
The diagnosis was injury to right shoulder by history

Service connection was granted in a March 1991 rating action.  
A noncompensable evaluation was assigned, effective in 
December 1990.

A VA examination was conducted in March 2000.  The veteran 
reported his medical history and then current symptoms.  He 
reported pain 40 percent of the time with flare ups once a 
week.  On a scale of 10, his pain was 7-8, but it goes down 
to 1 shortly thereafter.  He was taking Soma and Motrin for 
back pain which also helps with the shoulder pain.  He had 
not had any episodes of dislocation, subluxation, or a 
history of inflammatory arthritis.  

On examination of the right shoulder, he had 90 degrees of 
internal and external rotation with 175 degrees of flexion 
and abduction.  There was tenderness over the biceps tendon.  
His apprehension and crossover tests were negative.  There 
was minimal tenderness over the AC joint.  Rotation testing 
of the glenoid labrum was negative for pain or any mechanical 
symptoms.  X-ray showed minimal degenerative changes of the 
right AC joint.  There was no residual elevation of the 
clavicle on the right compared with the left.  In reporting 
the diagnostic assessment, the examiner reported: 

1) Status post right [AC] separation with 
minimal residual symptoms and minimal 
degenerative change on X-ray.  2) Right 
bicipital tendinitis which could be 
related to SLAP lesion of the right 
shoulder.  To rule this out a gadolinium 
magnetic resonance imaging scan of the 
right shoulder joint would need to be 
performed.  The radiologist would have to 
specifically perform bone cuts in order 
to look at the glenoid labrum to rule out 
this type of tear.

In an addendum, the examiner noted that with regard to the 
effect of incoordination, weakened movement, pain and 
fatigue, he would estimate that with flare ups in pain, the 
veteran may lose an extra 5 percent limitation of motion.  

In an April 2000 rating action the RO increased the right 
shoulder evaluation to 10 percent, effective in November 
1999.   

A VA examination was conducted in August 2003.  The veteran 
reported his medical history and symptoms.  He complained of 
flare ups 3-4 times per week that lasted 10-12 hours.  He 
indicated that on a scale of 10 his pain was normally 4-5, 
but increased to 8-9 during flare ups.  He also reported 
decreased grip strength.  

On examination of the right shoulder there were no obvious 
abnormalities noted.  Palpation revealed pain at the coracoid 
process with very mild pain at the AC joint.  There was pain 
with cross adduction of the right arm at the AC anteriorly.  
The Hawkin's and Spurling tests were negative.  Flexion and 
abduction were 0-180 degrees (normal 0-180 degrees), external 
rotation 0-90 degrees (normal 0-90 degrees), and internal 
rotation 0-75 degrees (normal 0-90 degrees).  There was pain 
on extreme motions.  There was a 10 percent reduction in 
continued range of motion testing, as well as 10-20 percent 
increase in pain.  There was no significant edema, effusion, 
or warmth about the right shoulder.  There was pain on 
palpation of the right shoulder but no loss in range of 
motion.  The diagnosis was AC joint arthrosis.  

The record contains VA outpatient records that date between 
1997 and 2005.  On occasions, the veteran complained of right 
shoulder pain.  In January 2005, the veteran complained of 
right shoulder and hand pain.  He indicated that he was 
working for a produce trucking company.  The VA facility 
attempted to schedule the veteran for magnetic resonance 
imaging (MRI) and EMG; however, the veteran failed to report.  

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
minor extremity caused by malunion resulting in moderate or 
marked deformity, or for recurrent dislocation of the 
scapulohumeral joint with frequent episodes of dislocation at 
the scapulohumeral joint and guarding of all arm movements.  
A 40 percent evaluation is assigned where there is fibrous 
union, a 50 percent evaluation is warranted for nonunion or a 
false flail joint, and a 70 percent evaluation is warranted 
for loss of the humeral head (flail shoulder).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 provides that malunion of the clavicle 
or scapula, or nonunion without loose movement warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may, in the alternative, be rated on the basis 
of impairment of function of the contiguous joint.  38 C.F.R. 
Part 4, Diagnostic Code 5203.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Without consideration of the veteran's complaints of pain, 
the disability does not reach a higher schedular evaluation 
available under Diagnostic Code 5201, as the veteran was able 
to abduct his right arm to 180 degrees at the August 2003 VA 
examination.  He had 180 degrees in flexion, and 90 degrees 
of external rotation and 75 degrees of internal rotation.  

As noted, Diagnostic Code 5203 provides a 20 percent 
evaluation where there is nonunion with loose union or 
dislocation.  At the VA examinations, there was no reported 
evidence of loose movement or dislocation.  Without 
dislocation or nonunion with loose movement, the criteria in 
Diagnostic Code 5203 do not support the assignment of a 
higher disability evaluation.  

Diagnostic Code 5202 concerns impairment of the humerus, 
which is not shown in this case.  

In consideration of DeLuca, the record does not objectively 
show that the veteran's functional ability was limited to 
such a point that a higher evaluation is warranted based on 
pain or weakness.  At the March 2000 VA examination, the 
examiner noted that with regard to the effect of 
incoordination, weakened movement, pain and fatigue, he would 
estimate that with flare ups in pain, the veteran may lose an 
extra 5 percent limitation of motion.  At the August 2003 
examination the physician noted that there was a 10 percent 
reduction in continued range of motion testing, as well as 
10-20 percent increase in pain.  However, with this increase 
in restriction, the range of motion would be no more than 
slight.  Further, examination did not reveal edema, swelling, 
instability, heat, redness or effusion or other physical 
findings indicative of significant residuals.  Further, the 
VA motor and neurological examinations were normal.  The 
record does not show that the veteran experiences 
incoordination or excess fatigability due to the right 
shoulder disability.  The record does not show that his 
shoulder motion was restricted to shoulder level, which would 
be considered 20 percent disabling.  While the schedular 
criteria explicitly recognize that functional loss may be due 
to pain, the criteria also provide that subjective complaints 
of pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  In this case, it is not objectively shown that there 
was additional functional limitation that would warrant an 
increased rating based on pain or weakness.  

There are other diagnostic codes concerning other impairment 
of the right shoulder that provide for a higher rating, but 
the manifestations required for the assignment of a higher 
schedular rating are not shown.  Consequently, the 
preponderance of evidence is against the claim for a higher 
rating.  38 U.S.C.A. § 5107.  

	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent for the service-
connected right wrist disability is denied.

An evaluation in excess of 10 percent for the service-
connected residuals of lumbar strain is denied.

An evaluation in excess of 10 percent for the service-
connected right shoulder disability is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


